UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2017 Date of reporting period :	August 1, 2016 — July 31, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Short Term Investment Fund Annual report 7 | 31 | 17 Message from the Trustees 1 Interview with your fund’s portfolio managers 3 Your fund’s performance 7 Your fund’s expenses 9 Terms and definitions 11 Other information for shareholders 12 Important notice regarding Putnam’s privacy policy 13 Trustee approval of management contract 14 Financial statements 18 Federal tax information 38 About the Trustees 39 Officers 41 Consider these risks before investing: Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions (including perceptions about the risk of default and expectations about monetary policy or interest rates), changes in government intervention in the financial markets, and factors related to a specific issuer or industry. These factors may also lead to increased volatility and reduced liquidity in the fund’s portfolio holdings. Funds that invest in government securities are not guaranteed. Mortgage-backed investments, unlike traditional debt investments, are also subject to prepayment risk, which means that they may increase in value less than other bonds when interest rates decline and decline in value more than other bonds when interest rates rise. We may have to invest the proceeds from prepaid investments, including mortgage-backed investments, in other investments with less attractive terms and yields. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Credit risk is generally greater for debt not backed by the full faith and credit of the U.S. government, and interest-rate risk is generally greater for longer-term debt. Inflation’s effects may erode your investment’s value over time. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. You can lose money by investing in the fund. Message from the Trustees September 8, 2017 Dear Fellow Shareholder: A fair amount of investor optimism has helped to fuel financial markets in 2017, and global stock and bond markets have generally fared well. At the same time, however, a number of macroeconomic and geopolitical risks around the world could disrupt the positive momentum. While calm markets are generally welcome, we believe investors should continue to remember time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and speak regularly with your financial advisor. In the following pages, you will find an overview of your funds performance for the reporting period as well as an outlook for the coming months. We would like to take this opportunity to announce some changes to your funds Board of Trustees. First, we are pleased to welcome the arrival of Catharine Bond Hill and Manoj P. Singh, who bring extensive professional and directorship experience to their new roles as Putnam Trustees. In addition, we would like to extend our appreciation and best wishes to Robert J. Darretta, John A. Hill, and W. Thomas Stephens, who retired from the Board, effective June 30, 2017. We are grateful for their years of work on behalf of you and your fellow shareholders, and we wish them well in their future endeavors. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class P shares assumes reinvestment of distributions and does not account for taxes. Class P shares do not bear an initial sales charge. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. See below and pages 7–8 for additional performance information. To obtain the most recent month-end performance, please call Putnam at 1-800-225-1581. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 7/31/17. See above and pages 7–8 for additional fund performance information. Index descriptions can be found on page 11. 2 Short Term Investment Fund Joanne has an M.B.A. from Northeastern University D’Amore-McKim School of Business, and a B.S. from Westfield State College. She joined Putnam in 1995 and has been in the investment industry since 1992. Jonathan has a B.A. from Northeastern University. He has been in the investment industry since he joined Putnam in 1990. In addition to Joanne and Jonathan, your fund’s Portfolio Manager is Michael Lima. Mike has a B.S. from Boston College. He has been in the investment industry since he joined Putnam in 1997. What was the money market environment like during the reporting period? JOANNE With the Federal Reserve’s three interest-rate increases in December2016, March2017, and June2017, yields on short-term money market securities moved higher during the period. The increase in yields was representative of the market’s expectations for continued Fed tightening along with the repricing that occurred as the Fed increased its benchmark rate. As a result, money market investors began to see incremental income from their investments after an extended period of near-zero yields. The Securities and Exchange Commission’s [SEC’s] money market reforms, which took effect on October14, 2016, resulted in approximately $1 trillion of assets reallocated from prime money funds into government money funds in an orderly fashion. With the shift in assets, prime money market funds remained liquid by entering into repurchase agreements and ultra-short-term securities to meet redemptions. This shift caused demand for short-term credit securities to fall while increasing demand for U.S. Treasuries [bills and notes] and U.S. government agency notes. This caused yields Short Term Investment Fund 3 Allocations are shown as a percentage of the fund’s net assets as of 7/31/17. Cash and net other assets, if any, represent the market value weights of cash and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. The cash and net other assets category may show a negative market value percentage as a result of the timing of trade-date versus settlement-date transactions. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 4 Short Term Investment Fund for credit securities to rise and yields for U.S. government securities to fall. Because of the upward pressure on short-term interest rates and declining prime fund assets, the three-month London Interbank Offered Rate [LIBOR] rose 55 basis points, or just over half of a percentage point, during the reporting period. [LIBOR is a widely followed benchmark rate that the world’s largest banks use in determining rates for interbank loans.] How did the fund perform? JONATHAN While Putnam Short Term Investment Fund is not a 2a-7 money market fund and therefore exempted from recent SEC structural reforms, the fund benefited from the increase in interest rates and technical [supply/demand] factors in the market. For the 12-month reporting period ended July31, 2017, the fund outperformed its benchmark index, the BofA Merrill Lynch U.S. Treasury Bill Index, and the average return of its Lipper peer group, Institutional Money Market Funds. What strategies helped the fund capture more income in this environment? JOANNE During the reporting period, we continued to favor floating-rate money market securities. These investments helped the portfolio capture the higher interest rates as the Fed continued to raise rates during the period. These securities typically reset off LIBOR and, as LIBOR moved higher during the period, the fund benefited from the resets on a monthly and quarterly basis. Although repurchase agreements [repos] remain an important part of our investment strategy, we reduced the portfolio’s allocation to these instruments. Repos are typically collateralized by high-quality assets, such as U.S. Treasuries or mortgage-backed securities, and are instrumental in maintaining daily liquidity since the majority have a one-day maturity. Along with liquidity, having an allocation to repos allowed the fund to benefit from these investments resetting to higher interest rates as the Fed raised rates during the period. Proceeds from repos that matured during the period were invested in high-quality commercial paper and certificates of deposit issued by large, and in our opinion, creditworthy financial institutions, such as Bank of America and Citibank. We believe U.S. banks have strong credit profiles with sound fundamentals. In our view, the positive economic backdrop has continued to help the banks in terms of their asset quality and lending, while capital and leverage levels have continued to be strong. We also purchased first-tier corporate commercial paper issued by Coca-Cola and Roche Holdings, as well as asset-backed commercial paper [ABCP] issued by Thunder Bay and CHARTA. We focused on ABCP issuers that are backed by what we believe are diverse, high-quality financial assets, such as trade receivables, commercial, auto, and mortgage loans. Generally speaking, any fixed-rate paper invested in these securities had a target maturity of three months or less during this period as we sought to maintain a shorter weighted average maturity [WAM]. [WAM represents the average life of all the money market securities held in the portfolio.] We maintained a portfolio WAM of approximately 20 days throughout the reporting period. What is your outlook for Fed policy in the coming months? JONATHAN The economic backdrop continued to improve during the reporting period, evidenced by an unemployment rate falling to below 4.5%, rising consumer confidence, and inflation holding below 2% — the Fed’s threshold for taking steps to curb inflationary Short Term Investment Fund 5 pressures in the U.S. economy. While we believe future Fed monetary tightening will be dependent on the pace of U.S. economic growth and how it influences inflation dynamics, we are also watching how much fiscal stimulus might come from the Trump administration and how those policies might influence growth. As such, we believe market conditions are solid enough to warrant continued rate increases, but weak enough to suggest a slow pace of hikes. At period-end, the markets appeared to be anticipating one more increase in 2017. We will also be keeping an eye on the Fed’s winding down of its significant balance sheet, which may begin as early as this fall according to comments by Fed officials. With the normalization of interest rates under way, several Fed officials have suggested that the time has come to begin shrinking the central bank’s $4.5 trillion balance sheet, which climbed dramatically due to the Fed’s program of buying U.S. Treasury and mortgage-related securities to help stabilize the financial system following the 2008 financial crisis. The Fed has indicated that when the time comes to reduce the balance sheet, the reduction will be in a gradual and predictable manner by letting bonds mature off and not replacing them. The Fed has noted that they would start at $10 billion a month in reductions. We would expect that any reduction would be managed so the federal funds rate would stay within their target range as the market normalizes. In addition to the Fed’s policy communications about shrinking its balance sheet, we believe the markets will be looking for clues as to whether President Trump will reappoint Janet Yellen to another four-year term as Fed Chair when her current term expires in February2018. While discussions will likely focus on their policy similarities and differences, Yellen’s reappointment could be seen by many as less disruptive for the markets and the economy, in our view. Additionally, there are vacant seats on the Fed’s Board of Governors, and how the Trump administration fills those seats may also affect Fed policy about the pace of balance sheet reduction and future interest-rate increases. The money market industry has been through great changes in recent years in response to recently adopted SEC rules. With those reforms behind us, and interest rates trending higher, we believe we are now in an environment where money fund managers can focus on market fundamentals. Thank you, Joanne and Jonathan, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Statements in the Q&A concerning the fund’s performance or portfolio composition relative to those of the fund’s Lipper peer group may reference information produced by Lipper Inc. or through a third party. 6 Short Term Investment Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July 31, 2017, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please call Putnam at 1-800-225-1581. Class P shares are only available to other Putnam funds and other accounts managed by Putnam Management or its affiliates. See the Terms and Definitions section of this report for a definition of the share class offered by your fund. Fund performance Total return for periods ended 7/31/17 Life of fund Annual average 3 years Annual average 1 year Class P (2/19/13) Net asset value 1.22% 0.27% 1.13% 0.37% 0.73% Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Class P shares do not carry an initial sales charge or a contingent deferred sales charge (CDSC). For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 7/31/17 Life of fund Annual average 3 years Annual average 1 year BofA Merrill Lynch U.S. Treasury Bill 0.98% 0.22% 0.85% 0.28% 0.52% Index Lipper Institutional Money Market Funds category 0.80 0.18 0.76 0.25 0.57 average * Index and Lipper results should be compared with fund performance at net asset value. * Over the 1-year, 3-year, and life-of-fund periods ended 7/31/17, there were 124, 115, and 111 funds, respectively, in this Lipper category. Short Term Investment Fund 7 Past performance does not indicate future results. Fund distribution information For the 12-month period ended 7/31/17 Distributions Class P Number 12 Income $0.007235 Capital gains — Total Current rate (end of period) Class P Current dividend rate 2 1.05% Current 30-day SEC yield (with expense limitation) 1.15 Current 30-day SEC yield (without expense limitation) 3 0.89 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 For a portion of the period, the fund had an expense limitation, without which the yield would have been lower. 2 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price at end of period. 3 Based only on investment income. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/17 Life of fund Annual average 3 years Annual average 1 year Class P (2/19/13) Net asset value 1.13% 0.26% 1.04% 0.35% 0.67% See the discussion following the fund performance table on page 7 for information about the calculation of fund performance. 8 Short Term Investment Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class P Net expenses for the fiscal year ended 7/31/16 * 0.03% Total annual operating expenses for the fiscal year ended 7/31/16 0.28% Annualized expense ratio for the six-month period ended 7/31/17 † 0.04% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit certain fund expenses through 11/30/17. † Expense ratio is for the fund’s most recent fiscal half year. As a result of this, ratio may differ from the expense ratio based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from 2/1/17 to 7/31/17. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class P Expenses paid per $1,000 *† $0.20 Ending value (after expenses) $1,004.50 * Expenses are calculated using the fund’s annualized expense ratio, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/17. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Short Term Investment Fund 9 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 7/31/17, use the following calculation method. To find the value of your investment on 2/1/17, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class P Expenses paid per $1,000 *† $0.20 Ending value (after expenses) $1,024.60 * Expenses are calculated using the fund’s annualized expense ratio, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/17. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 10 Short Term Investment Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. Net asset values fluctuate with market conditions, and are calculated by dividing the net assets of a class of shares by the number of outstanding shares in that class. Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Share class Class P shares require no minimum initial investment amount and no minimum subsequent investment amount. There is no initial or deferred sales charge. They are available only to other Putnam funds and other accounts managed by Putnam Management or its affiliates, and no management fee is paid by such investors. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S.-dollar-denominated U.S. Treasury bills, which represent obligations of the U.S. government having a maturity of one year or less, and is intended as an approximate measure of the rate of inflation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Merrill Lynch, Pierce, Fenner & Smith Incorporated (“BofAML”), used with permission. BofAML permits use of the BofAML indices and related data on an “as is” basis, makes no warranties regarding same, does not guarantee the suitability, quality, accuracy, timeliness, and/or completeness of the BofAML indices or any data included in, related to, or derived therefrom, assumes no liability in connection with the use of the foregoing, and does not sponsor, endorse, or recommend Putnam Investments, or any of its products or services. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Short Term Investment Fund 11 Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2017, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2017, Putnam employees had approximately $501,000,000 and the Trustees had approximately $88,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 12 Short Term Investment Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Short Term Investment Fund 13 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2017, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2017, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 2017 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2017. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous 14 Short Term Investment Fund years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to fund shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment strategy, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, Putnam Management has agreed to waive your fund’s 0.25% management fee until at least November 30, 2018. Putnam Management’s support for this waiver arrangement was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Broadridge Financial Solutions, Inc. (“Broadridge”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the fifth quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2016. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Broadridge as of December 31, 2016 reflected the most recent fiscal year-end data available in Broadridge’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees in connection with their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients, including defined benefit pension and profit-sharing plans, charities, college endowments, foundations, sub-advised third-party mutual funds, state, local and non-U.S. government entities, and corporations. This information included, in cases where an institutional product’s investment strategy corresponds with a fund’s strategy, comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients as compared to the services provided Short Term Investment Fund 15 to the Putnam Funds. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officers and other senior members of Putnam Management’s Investment Division throughout the year. In addition, in response to a request from the Independent Trustees, Putnam Management provided the Trustees with in-depth presentations regarding each of the equity and fixed income investment teams, including the operation of the teams and their investment approaches. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2016 was a challenging year for the performance of the Putnam funds, with generally disappointing results for the international and global equity funds and taxable fixed income funds, mixed results for small-cap equity, Spectrum, global asset allocation, equity research and tax exempt fixed income funds, but generally strong results for U.S. equity funds. The Trustees noted, however, that they were encouraged by the positive performance trend since mid-year 2016 across most Putnam Funds. In particular, from May 1, 2016 through April 30, 2017, 51% of Putnam Fund assets were in the top quartile and 87% were above the median of the Putnam Funds’ competitive industry rankings. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 5th-best performing mutual fund complex out of 54 complexes for the five-year period ended December 31, 2016. In addition, while the survey ranked the Putnam Funds 52nd out of 61 mutual fund complexes for the one-year period ended 2016, the Putnam Funds have ranked 1st or 2nd in the survey for the one-year period three times since 2009 (most recently in 2013). They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2016 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor closely the performance of those funds, including the effectiveness of any efforts Putnam Management has undertaken to address underperformance and whether additional actions to address areas of underperformance are warranted. For purposes of the Trustees’ evaluation of the Putnam Funds’ investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which Putnam Management informed the Trustees that meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, which commenced operations on February 19, 2013, the Trustees considered information about the fund’s total return, and your fund’s performance relative to its benchmark, for the one-year and three-year periods ended December 31, 2016. Over the one-year and three-year periods, your 16 Short Term Investment Fund fund’s class P share net return was positive and exceeded the return of its benchmark. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used predominantly to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee, including any developments with respect to the European Union’s updated Markets in Financial Instruments Directive and its potential impact on PIL’s use of client commissions to obtain investment research. The Trustees also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are fair and reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Furthermore, the Trustees believed that the services provided were required for the operation of the funds, and that they were of a quality at least equal to those provided by other providers. Short Term Investment Fund 17 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 18 Short Term Investment Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of Putnam Short Term Investment Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Short Term Investment Fund (the “Fund”) as of July 31, 2017, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of July 31, 2017 by correspondence with the custodian and brokers; when replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts September 8, 2017 Short Term Investment Fund 19 The fund’s portfolio 7/31/17 Principal REPURCHASE AGREEMENTS (36.3%)* amount Value Interest in $108,000,000 tri-party repurchase agreement dated 7/31/17 with Bank of Nova Scotia due 8/1/17 — maturity value of $108,003,090 for an effective yield of 1.030% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.125% to 4.250% and due dates ranging from 12/15/18 to 8/15/45, valued at $110,163,206) $108,000,000 $108,000,000 Interest in $175,000,000 joint tri-party repurchase agreement dated 7/31/17 with Barclays Capital, Inc. due 8/1/17 — maturity value of $87,789,487 for an effective yield of 1.020% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.875% to 1.354% and due dates ranging from 10/31/17 to 2/15/47, valued at $178,505,110) 87,787,000 87,787,000 Interest in $50,000,000 tri-party term repurchase agreement dated 7/7/17 with BMO Capital Markets due 10/6/17 — maturity value of $50,129,556 for an effective yield of 1.060% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.625% to 3.750% and due dates ranging from 11/30/17 to 11/15/43, valued at $51,033,048) IR 50,000,000 50,000,000 Interest in $25,000,000 tri-party term repurchase agreement dated 5/25/17 with BNP Paribas due 8/25/17 — maturity value of $25,077,944 for an effective yield of 1.220% (collateralized by various corporate bonds and notes with coupon rates ranging from 1.100% to 6.000% and due dates ranging from 12/1/17 to 1/22/44, valued at $26,514,733) IR 25,000,000 25,002,665 Interest in $167,880,000 joint tri-party repurchase agreement dated 7/31/17 with BNP Paribas due 8/1/17 — maturity value of $93,129,742 for an effective yield of 1.060% (collateralized by various mortgage backed securities and U.S. Treasury notes with coupon rates ranging from 0.125% to 8.000% and due dates ranging from 12/15/17 to 5/1/47, valued at $171,242,642) 93,127,000 93,127,000 Interest in $159,930,000 joint tri-party term repurchase agreement dated 7/27/17 with Citigroup Global Markets, Inc. due 8/3/17 — maturity value of $140,858,753 for an effective yield of 1.050% (collateralized by various U.S. Treasury notes with coupon rates ranging from 0.750% to 1.500% and due dates ranging from 8/15/18 to 8/31/21, valued at $163,128,625) 140,830,000 140,830,000 Interest in $167,000,000 tri-party repurchase agreement dated 7/31/17 with Goldman, Sachs & Co. due 8/1/17 — maturity value of $167,004,732 for an effective yield of 1.020% (collateralized by various mortgage backed securities with coupon rates ranging from 2.000% to 6.000% and due dates ranging from 7/1/30 to 7/1/47, valued at $170,340,000) 167,000,000 167,000,000 Interest in $275,000,000 joint tri-party repurchase agreement dated 7/31/17 with HSBC Bank USA, National Association due 8/1/17 — maturity value of $22,925,662 for an effective yield of 1.040% (collateralized by a mortgage backed security with a coupon rate of 3.500% and a due date of 6/20/47, valued at $280,501,840) 22,925,000 22,925,000 Interest in $50,000,000 tri-party term repurchase agreement dated 7/26/17 with JPMorgan Securities, LLC due 8/2/17 — maturity value of $50,010,111 for an effective yield of 1.040% (collateralized by various mortgage backed securities with coupon rates ranging from 2.000% to 7.000% and due dates ranging from 11/1/17 to 3/1/50, valued at $51,000,790) 50,000,000 50,000,000 Interest in $50,000,000 tri-party repurchase agreement dated 7/31/17 with JPMorgan Securities, LLC due 8/1/17 — maturity value of $50,001,431 for an effective yield of 1.030% (collateralized by a U.S. Treasury note with a coupon rate of 1.375% and a due date of 5/31/21, valued at $51,004,794) 50,000,000 50,000,000 20 Short Term Investment Fund Principal REPURCHASE AGREEMENTS (36.3%)* cont . amount Value Interest in $66,000,000 tri-party term repurchase agreement dated 7/26/17 with Merrill Lynch, Pierce, Fenner & Smith, Inc. due 8/2/17 — maturity value of $66,013,475 for an effective yield of 1.050% (collateralized by a U.S. Treasury note with a coupon rate of 0.125% and a due date of 4/15/20, valued at $67,320,035) $66,000,000 $66,000,000 Interest in $50,000,000 tri-party term repurchase agreement dated 6/9/17 with RBC Capital Markets, LLC due 8/10/17 — maturity value of $50,086,042 for an effective yield of 1.050% (collateralized by various mortgage backed securities with coupon rates ranging from 2.874% to 4.500% and due dates ranging from 2/1/30 to 7/20/47, valued at $51,074,376) IR 50,000,000 50,000,000 Total repurchase agreements (cost $910,669,000) Maturity Principal COMMERCIAL PAPER (29.7%)* Yield (%) date amount Value AbbVie, Inc. 1.200 8/3/17 $14,000,000 $13,998,373 ABN AMRO Funding USA, LLC 1.304 10/10/17 14,000,000 13,965,182 Aetna, Inc. 1.270 8/1/17 14,000,000 13,999,458 American Honda Finance Corp. 1.254 10/5/17 14,000,000 13,970,534 Amgen, Inc. 1.311 8/8/17 14,000,000 13,995,642 Apple, Inc. 1.112 8/17/17 23,000,000 22,988,259 Bank of Nova Scotia (The) 144A (Canada) 1.404 6/21/18 14,000,000 13,999,048 Barclays Bank PLC (United Kingdom) 1.251 8/9/17 14,000,000 13,995,961 Berkshire Hathaway Energy Co. 1.363 8/14/17 14,000,000 13,992,383 BMW US Capital, LLC 1.132 9/5/17 14,000,000 13,984,264 BPCE SA (France) 1.355 10/31/17 14,000,000 13,950,233 Caterpillar Financial Services Corp. 1.363 8/15/17 14,000,000 13,992,359 Coca-Cola Co. (The) 1.194 10/17/17 14,000,000 13,965,602 Coca-Cola Co. (The) 1.132 8/24/17 28,000,000 27,979,728 Commerzbank U.S. Finance, Inc. 1.304 8/15/17 12,000,000 11,994,095 Commonwealth Bank of Australia 144A (Australia) 1.282 8/17/17 10,000,000 10,001,150 Commonwealth Bank of Australia 144A (Australia) 1.166 8/4/17 5,000,000 5,000,260 Danske Corp. (Denmark) 1.304 10/17/17 5,675,000 5,656,728 Danske Corp. 144A Ser. A (Denmark) 1.204 8/24/17 13,500,000 13,487,202 DnB Bank ASA (Norway) 1.202 8/16/17 7,345,000 7,341,210 DnB Bank ASA (Norway) 1.171 8/7/17 16,000,000 15,996,425 DnB Bank ASA 144A (Norway) 1.269 1/19/18 5,000,000 5,009,810 Dominion Energy Gas Holdings, LLC 1.413 9/18/17 12,500,000 12,475,449 Experian Finance PLC (United Kingdom) 1.341 8/9/17 13,000,000 12,995,444 Export Development Canada (Canada) 1.191 10/2/17 42,000,000 41,918,121 Export Development Canada (Canada) 1.003 8/1/17 30,000,000 29,999,115 GlaxoSmithKline Finance PLC (United Kingdom) 1.182 8/14/17 14,000,000 13,993,690 HSBC USA, Inc. 144A 1.156 10/6/17 10,000,000 10,002,900 HSBC USA, Inc. 144A 1.125 11/3/17 15,000,000 15,003,180 McCormick & Co., Inc./MD 1.251 8/10/17 13,000,000 12,994,930 Medtronic Global Holdings SCA (Luxembourg) 1.312 8/1/17 10,000,000 9,999,613 National Australia Bank, Ltd. 144A (Australia) 1.273 12/12/17 18,000,000 18,018,450 National Bank of Canada (Canada) 1.294 10/6/17 14,000,000 13,968,550 Nationwide Building Society 144A (United Kingdom) 1.154 8/2/17 13,500,000 13,498,992 Nordea Bank AB (Sweden) 1.239 10/11/17 28,000,000 27,931,344 Nordea Bank AB (Sweden) 1.202 9/5/17 12,500,000 12,485,175 NRW.Bank (Germany) 1.252 9/1/17 2,250,000 2,247,618 Short Term Investment Fund 21 Maturity Principal COMMERCIAL PAPER (29.7%)* cont . Yield (%) date amount Value NRW.Bank (Germany) 1.202 8/4/17 $14,000,000 $13,998,223 Pfizer, Inc. 1.194 10/5/17 14,000,000 13,971,305 Prudential PLC (United Kingdom) 1.296 11/17/17 14,000,000 13,947,056 Rabobank Nederland NV/New York, NY (Netherlands) 1.208 8/7/17 15,000,000 14,996,514 Roche Holdings, Inc. (Switzerland) 1.163 9/18/17 28,000,000 27,957,964 Schlumberger Holdings Corp. 1.403 8/21/17 14,000,000 13,988,419 Simon Property Group LP 1.254 10/2/17 25,300,000 25,246,738 Societe Generale SA (France) 1.246 8/31/17 26,000,000 25,972,641 Swedbank AB (Sweden) 1.326 11/14/17 7,000,000 6,973,783 Swedbank AB (Sweden) 1.325 11/15/17 4,350,000 4,333,528 Swedbank AB (Sweden) 1.164 8/23/17 6,000,000 5,995,588 UnitedHealth Group, Inc. 1.251 8/2/17 13,000,000 12,998,993 UnitedHealth Group, Inc. 1.210 8/1/17 13,000,000 12,999,497 Westpac Banking Corp. 144A (Australia) 1.167 3/2/18 11,000,000 11,013,904 Total commercial paper (cost $745,144,984) Maturity Principal ASSET-BACKED COMMERCIAL PAPER (13.6%)* Yield (%) date amount Value Alpine Securitization, Ltd. (Cayman Islands) 1.252 9/12/17 $14,000,000 $13,978,947 Alpine Securitization, Ltd. (Cayman Islands) 1.221 8/10/17 13,000,000 12,995,653 CAFCO, LLC 1.174 8/28/17 14,000,000 13,987,184 CHARTA, LLC 1.134 8/16/17 16,000,000 15,991,232 Collateralized Commercial Paper II Co., LLC 1.221 8/22/17 14,000,000 13,989,485 Collateralized Commercial Paper II Co., LLC 144A 1.421 1/5/18 28,000,000 28,008,316 CRC Funding, LLC 1.201 8/9/17 16,400,000 16,395,069 CRC Funding, LLC 1.154 8/21/17 12,000,000 11,991,418 Fairway Finance Co., LLC 144A (Canada) 1.123 8/2/17 15,000,000 14,999,006 Gotham Funding Corp. (Japan) 1.304 10/2/17 4,000,000 3,991,082 Gotham Funding Corp. (Japan) 1.252 8/22/17 10,000,000 9,992,489 Liberty Street Funding, LLC (Canada) 1.245 9/19/17 15,000,000 14,973,687 Liberty Street Funding, LLC (Canada) 1.245 8/2/17 14,000,000 13,999,071 Manhattan Asset Funding Co., LLC (Japan) 1.221 8/21/17 20,000,000 19,985,696 Manhattan Asset Funding Co., LLC 144A (Japan) 1.252 8/30/17 6,000,000 5,993,750 MetLife Short Term Funding, LLC 1.255 11/10/17 9,000,000 8,966,187 MetLife Short Term Funding, LLC 1.254 10/20/17 10,000,000 9,970,863 MetLife Short Term Funding, LLC 1.254 9/27/17 12,000,000 11,975,717 MetLife Short Term Funding, LLC 144A 1.254 10/12/17 9,000,000 8,976,604 Old Line Funding, LLC 144A 1.326 11/27/17 14,000,000 13,937,155 Old Line Funding, LLC 144A 1.205 9/12/17 14,000,000 13,978,947 Regency Markets No. 1, LLC 144A 1.231 8/10/17 6,000,000 5,997,994 Sheffield Receivables Co. LLC 144A (United Kingdom) 1.201 8/4/17 14,000,000 13,998,140 Thunder Bay Funding, LLC 144A 1.293 11/6/17 19,000,000 18,999,506 Thunder Bay Funding, LLC 144A 1.204 12/8/17 10,000,000 9,999,650 Victory Receivables Corp. (Japan) 1.324 10/16/17 14,000,000 13,961,282 Total asset-backed commercial paper (cost $342,043,664) 22 Short Term Investment Fund Maturity Principal CERTIFICATES OF DEPOSIT (10.8%)* Yield (%) date amount Value Bank of America, NA FRN 1.011 9/5/17 $12,000,000 $11,999,892 Bank of Montreal/Chicago, IL (Canada) 1.180 8/18/17 14,000,000 13,999,426 Bank of Montreal/Chicago, IL FRN (Canada) 1.356 10/17/17 11,750,000 11,754,547 Bank of Tokyo-Mitsubishi UFJ, Ltd./New York, NY (Japan) 1.330 10/30/17 14,000,000 14,008,497 Canadian Imperial Bank of Commerce/New York, NY FRN 1.722 2/2/18 6,200,000 6,212,016 Canadian Imperial Bank of Commerce/New York, NY FRN 1.548 3/20/18 12,000,000 12,013,800 Citibank, NA 1.370 12/18/17 20,000,000 19,999,818 Citibank, NA 1.310 10/10/17 8,000,000 8,000,880 Citibank, NA 1.260 8/24/17 7,000,000 7,000,357 Commonwealth Bank of Australia 144A FRN (Australia) 1.174 5/2/18 15,000,000 15,008,040 HSBC Bank USA, NA/New York, NY FRN (United Kingdom) 1.730 8/9/17 11,000,000 11,001,892 HSBC Bank USA, NA/New York, NY FRN (United Kingdom) 1.724 8/4/17 5,000,000 5,000,315 Lloyds Bank PLC/New York NY FRN (United Kingdom) 1.354 1/16/18 25,000,000 25,002,000 Royal Bank of Canada/New York, NY FRN (Canada) 1.704 10/13/17 5,000,000 5,004,590 Royal Bank of Canada/New York, NY FRN (Canada) 1.519 12/8/17 7,300,000 7,306,760 Skandinaviska Enskilda Banken AB/New York, NY FRN 1.659 8/17/17 23,500,000 23,505,358 Svenska Handelsbanken/New York, NY (Sweden) 1.220 8/25/17 14,000,000 13,999,171 Toronto-Dominion Bank/NY FRN (Canada) 1.672 11/1/17 8,000,000 8,008,072 Toronto-Dominion Bank/NY FRN (Canada) 1.548 3/20/18 12,000,000 12,013,800 Wells Fargo Bank, NA 1.270 10/3/17 15,000,000 15,001,188 Wells Fargo Bank, NA FRN 1.530 11/16/17 25,000,000 25,025,250 Total certificates of deposit (cost $270,762,033) Maturity Principal TIME DEPOSITS (4.7%)* Yield (%) date amount Value Australia & New Zealand Banking Group, Ltd./ Cayman Islands (Cayman Islands) 1.170 8/1/17 $26,000,000 $26,000,000 Credit Agricole Corporate and Investment Bank/ New York, NY (France) 1.060 8/1/17 13,250,000 13,250,000 ING Bank NV (Netherlands) 1.210 8/2/17 26,000,000 26,000,000 National Australia Bank/Cayman Islands (Cayman Islands) 1.050 8/1/17 26,000,000 26,000,000 Svenska Handelsbanken/Cayman Islands (Sweden) 1.050 8/1/17 26,000,000 26,000,000 Total time deposits (cost $117,250,000) Maturity Principal U.S. GOVERNMENT AGENCY OBLIGATIONS (3.2%)* Yield (%) date amount Value Federal Home Loan Banks unsec. discount notes 1.016 8/7/17 $40,000,000 $39,993,320 Federal Home Loan Banks unsec. discount notes 1.001 8/24/17 40,000,000 39,974,440 Total U.S. government agency obligations (cost $79,967,677) Interest Maturity Principal CORPORATE BONDS AND NOTES (1.0%)* rate (%) date amount Value Bank of America Corp. sr. unsec. notes Ser. GMTN 6.400 8/28/17 $10,000,000 $10,034,060 UBS AG/Stamford CT sr. unsec. FRN Ser. GMTN 1.562 8/14/17 14,030,000 14,031,684 Total corporate bonds and notes (cost $24,069,061) Short Term Investment Fund 23 Maturity Principal U.S. TREASURY OBLIGATIONS (0.8%)* Yield (%) date amount Value U.S. Treasury Notes 1.072 10/31/17 $20,000,000 $19,982,600 Total U.S. treasury obligations (cost $19,984,298) TOTAL INVESTMENTS Total investments (cost $2,509,890,717) Key to holding’s abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GMTN Global Medium Term Notes Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2016 through July 31, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $2,508,746,492. IR Repurchase agreements with a maturity of more than seven days are considered to be illiquid investments. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 67.1% Netherlands 1.6% Canada 8.0 Norway 1.1 United Kingdom 4.9 Switzerland 1.1 Sweden 3.9 Denmark 0.8 Cayman Islands 3.2 Germany 0.7 Japan 2.7 Luxembourg 0.4 Australia 2.4 Total 100.0% France 2.1 24 Short Term Investment Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $—­ $342,034,130 $—­ Certificates of deposit —­ 270,865,669 —­ Commercial paper —­ 745,190,630 —­ Corporate bonds and notes —­ 24,065,744 —­ Repurchase agreements —­ 910,671,665 —­ Time deposits —­ 117,250,000 —­ U.S. government agency obligations —­ 79,967,760 —­ U.S. treasury obligations —­ 19,982,600 —­ Totals by level $—­ $—­ During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. Short Term Investment Fund 25 Statement of assets and liabilities 7/31/17 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,599,221,717) $1,599,356,533 Repurchase agreements (identified cost $910,669,000) 910,671,665 Cash 60,759 Interest and other receivables 1,494,599 Receivable for shares of the fund sold 45,061,999 Receivable for investments sold 16,675 Prepaid assets 20,044 Total assets LIABILITIES Payable for shares of the fund repurchased 43,757,441 Payable for custodian fees (Note 2) 20,888 Payable for investor servicing fees (Note 2) 71,179 Payable for Trustee compensation and expenses (Note 2) 223,330 Payable for administrative services (Note 2) 11,715 Distributions payable to shareholders 3,684,192 Other accrued expenses 167,037 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $2,508,503,370 Undistributed net investment income (Note 1) 105,642 Accumulated net realized loss on investments (Note 1) (1) Net unrealized appreciation of investments 137,481 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value, offering price and redemption price per class P share ($2,508,746,492 divided by 2,508,503,370 shares) $1.00 The accompanying notes are an integral part of these financial statements. 26 Short Term Investment Fund Statement of operations Year ended 7/31/17 INVESTMENT INCOME Interest $21,211,435 Total investment income EXPENSES Compensation of Manager (Note 2) 7,059,991 Investor servicing fees (Note 2) 282,287 Custodian fees (Note 2) 56,688 Trustee compensation and expenses (Note 2) 163,879 Administrative services (Note 2) 83,011 Other 426,024 Fees waived and reimbursed by Manager (Note 2) (7,059,991) Total expenses Expense reduction (Note 2) (76) Net expenses Net investment income Net realized loss on securities from unaffiliated issuers (Notes 1 and 3) (1) Net unrealized appreciation of securities in unaffiliated issuers during the year 62,820 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Short Term Investment Fund 27 Statement of changes in net assets DECREASE IN NET ASSETS Year ended 7/31/17 Year ended 7/31/16 Operations Net investment income $20,199,622 $10,166,697 Net realized gain (loss) on investments (1) 8,776 Net unrealized appreciation of investments 62,820 31,858 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class P (20,144,968) (10,223,385) Decrease from capital share transactions (Note 4) (808,525,773) (294,683,020) Total decrease in net assets NET ASSETS Beginning of year 3,317,154,792 3,611,853,866 End of year (including undistributed net investment income of $105,642 and $42,212, respectively) The accompanying notes are an integral part of these financial statements. 28 Short Term Investment Fund This page left blank intentionally. Short Term Investment Fund 29 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Net realized of net investment Net asset value, and unrealized Total from From Total return Net assets, Ratio of expenses income (loss) beginning Net investment gain (loss) investment net investment Total Net asset value, at net asset value end of period to average to average Portfolio Period ended­ of period­ income (loss) on investments­ a operations­ income­ distributions end of period­ (%) b (in thousands) net assets (%) c,d net assets (%) d turnover (%) Class P­ July 31, 2017­ $1.00­ 0.0073­ —­ 0.0073­ (0.0072) $1.00­ .73­ $2,508,746­ .04­ .71­ —­ July 31, 2016­ 1.00­ 0.0031­ —­ 0.0031­ (0.0031) 1.00­ .31­ 3,317,155­ .03­ .31­ —­ July 31, 2015­ 1.00­ 0.0009­ —­ 0.0009­ (0.0008) 1.00­ .08­ 3,611,854­ .03­ .09­ 12­ July 31, 2014­ 1.00­ 0.0007­ —­ 0.0007­ (0.0007) 1.00­ .07­ 3,510,328­ .03­ .07­ 72­ July 31, 2013 † 1.00­ 0.0002­ —­ 0.0002­ (0.0002) 1.00­ * 2,682,411­ .03 * .02 * —­ * Not annualized. † For the period February 19, 2013 (commencement of operations) to July 31, 2013. a Amount represents less than $0.0001 per share. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of the fund reflect a reduction of the following amounts (Note 2): Percentage of average net assets July 31, 2017 0.25% July 31, 2016 0.25 July 31, 2015 0.25 July 31, 2014 0.25 July 31, 2013 0.11 The accompanying notes are an integral part of these financial statements. 30 Short Term Investment Fund Short Term Investment Fund 31 Notes to financial statements 7/31/17 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2016 through July 31, 2017. Putnam Short Term Investment Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests in a diversified portfolio of fixed-income securities comprised of short duration, investment-grade money market and other fixed-income securities. The fund’s investments may include obligations of the U.S. government, its agencies and instrumentalities, which are backed by the full faith and credit of the United States (e.g., U.S. Treasury bonds and Ginnie Mae mortgage-backed bonds) or by only the credit of a federal agency or government-sponsored entity (e.g., Fannie Mae or Freddie Mac mortgage-backed bonds), domestic corporate debt obligations, municipal debt securities, securitized debt instruments (such as mortgage- and asset-backed securities), repurchase agreements, certificates of deposit, bankers acceptances, commercial paper (including asset-backed commercial paper), time deposits, Yankee Eurodollar securities and other money market instruments. The fund may also invest in U.S. dollar-denominated foreign securities of these types. Under normal circumstances, the effective duration of the fund’s portfolio will generally not be greater than one year. Effective duration provides a measure of a fund’s interest-rate sensitivity. The longer a fund’s duration, the more sensitive the fund is to shifts in interest rates. The fund will maintain a dollar-weighted average portfolio maturity of three years or less. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund may also use derivatives, such as futures, options, and swap contracts, for both hedging and non-hedging purposes. The fund offers classP shares, which are sold without a front-end sales charge and generally are not subject to a contingent deferred sales charge. ClassP shares are only available to other Putnam funds and other accounts managed by Putnam Management or its affiliates. Shares of the fund are sold at net asset value. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that 32 Short Term Investment Fund is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Short Term Investment Fund 33 The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $1 recognized during the period between November 1, 2016 and July 31, 2017 to its fiscal year ending July 31, 2018. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. For the reporting period, there were no material temporary or permanent differences. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $8,776 to increase undistributed net investment income and $8,776 to decrease accumulated net realized gain. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $181,808 Unrealized depreciation (44,327) Net unrealized appreciation 137,481 Undistributed ordinary income 6,893,029 Post-October capital loss deferral (1) Cost for federal income tax purposes $2,509,890,717 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services monthly based on the average net assets of the fund. Such fee is based on the annual rate of 0.25% of the average net assets of the fund. Putnam Management has contractually agreed to waive its management fee from the fund through November 30, 2018. During the reporting period, the fund waived $7,059,991 as a result of this waiver. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.20% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.01% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. 34 Short Term Investment Fund The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $76 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $2,141, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has not adopted a distribution plan pursuant to Rule 12b–1 under the Investment Company Act of 1940. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales (including maturities) of short-term investment securities aggregated $242,901,638,337 and $243,607,532,461, respectively. During the reporting period, the cost of purchases and the proceeds from sales of long-term investment securities were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $— $— U.S. government securities (Long-term) — 77,650,000 Total $— The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassP Shares Amount Shares Amount Shares sold 14,229,360,019 $14,229,360,019 16,816,320,587 $16,816,320,587 Shares issued in connection with reinvestment of distributions — 14,229,360,019 14,229,360,019 16,816,320,587 16,816,320,587 Shares repurchased (15,037,885,792) (15,037,885,792) (17,111,003,607) (17,111,003,607) Net decrease Short Term Investment Fund 35 Note 5: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 6: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of Nova Scotia Barclays Capital, Inc. BMO Capital Markets BNP Paribas Citigroup Global Markets, Inc. Goldman, Sachs & Co. HSBC Bank USA, National Association JPMorgan Securities, LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. RBC Capital Markets, LLC Total Assets: Repurchase agreements ** $108,000,000 $87,787,000 $50,000,000 $118,129,665 $140,830,000 $167,000,000 $22,925,000 $100,000,000 $66,000,000 $50,000,000 $910,671,665 Total Assets Liabilities: Total Liabilities $— $— $— $— $— $— $— $— $— $— $— Total Financial and Derivative Net Assets Total collateral received (pledged) †## $108,000,000 $87,787,000 $50,000,000 $118,129,665 $140,830,000 $167,000,000 $22,925,000 $100,000,000 $66,000,000 $50,000,000 Net amount $— $— $— $— $— $— $— $— $— $— ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. Note 7: New pronouncements In October 2016, the SEC adopted amendments to rulesunder the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements.The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management has evaluated the amendments and its adoption will have no effect on the fund’s net assets or results of operations. 36 Short Term Investment Fund Short Term Investment Fund 37 Federal tax information (Unaudited) The Form 1099 that will be mailed to you in January 2018 will show the tax status of all distributions paid to your account in calendar 2017. 38 Short Term Investment Fund Short Term Investment Fund 39 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2017, there were 103 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 40 Short Term Investment Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (
